Tuck, J.,
delivered .the opinion of this court.
Whatever might have been the result of the proceedings instituted by Mrs. Bedford, in April 1826, to vacate tbe deeds of March and August 1825, if that case had not been compromised, there cannot be entertained a reasonable doubt that the property mentioned in the deed- from Glenn, Kennedy and Mitchell to her, dated the 2nd of August 1827, and by her conveyed to Hillen, on the 18th of October of the same year, was thereby made responsible for the claim, of Mrs. McClellan against her father, and also for the debts of R. B. Mitchell contained in the schedule filed in the cause. Mrs. Bedford was then not only free from the control of Mitchell, but attended by persons of character and intelligence, who appear to have been anxious to vindicate her rights and to assist in such measures as might be best adapted to redress, as far as the nature of the case would allow, the grievous wrongs which had been inflicted upon her by one whom tbe law had placed in loco parentis, as well by reason of marriage with her mother as by tbe assumption of the duties of guardian. Pending a controversy as to the validity of the deeds of 1825, and as a compromise and settlement of that suit, the conveyances of 1827 were executed, in which the claims of third persons against R. B. Mitchell were provided for and intended to be secured. It is true these persons had no claim upon Mrs. Bedford, but, they were creditors of Mitchell, who, while holding the legal title to the property, had charged it with the claims of his daughters, by the deed of August 1825, with a reservation of the surplus to himself; and by the compromise of the suit involving the validity of the deeds, Mrs. Bedford agreed to take back her own property and also aJJ that Mitchell owned charged with these debts, the schedule debts having *248been substituted in the place of Mrs. Elizabeth Mitchell’s claim, which was covered by the deed of August 1825. We think that the compromise of this suit was a sufficient consideration to support her assumption of the debts, and that we ought not now to be influenced by circumstances affecting the subject matter of the original suit, satisfied as we are that Mrs. Bedford acted advisedly, and under the counsel of friends in every way competent and disposed to protect her interests in such an emergency. “If compromises are otherwise unobjectionable they will be binding, and the right Avill not prevail against the agreement of the parties, for the right must always be on one side or the other, and there would be an end of compromises if they might be •overthrown upon any subsequent ascertainment of right contrary thereto. ’ ’ The doctrine of compromises rests on this foundation. 1 Story's Eq., secs. 131, 132. Hence we say, that .the property must remain charged under the terms of that settlement, unless it has been released by the act of the parties or by operation of laAV.
In answer to the appellants’ claim, reliance is placed:— first, on the release executed on the 12th of March 1834; secondly, on the plea of limitations; and thirdly, on the superior equities of Mrs. Bedford, and of the defendants claiming under her, over those suggested in behalf of Mrs. McClellan; either of Avhich defences, if sustained, Avill entitle the appellees to an affirmance of the decree.
We have no doubt that Mrs. McClellan Avas competent to execute, and her father to receive, such a release, for the reasons assigned by the chancellor. 3 Md. Ch. Dec., 252. We do not concur in the view taken here on the part of the appellants, that Mitchell could only have made a settlement with Hillen, the second guardian. When this paper Avas executed the guardianship of Hillen had terminated, and he had no power to receive and pass acquittances for property or money in her father’s hands. This he might have done before Mrs. McClellan attained the age of eighteen, but after that time the power to release devolved on her, and he could no more have concluded her by any settlement Avith Mitchell than he could have maintained, in his own name as guardian, a suit for the amount due.
*249In applying this defence, we must bear in mind that the present controversy is not between the appellants and R. B, Mitchell alone. In this view of the case, it is of little moment whether the release was obtained by improper means or not. There is no pretence, as we understand, that the account in the orphans court did not show the correct balance, or that she was denied opportunity to inform herself on that subject. But the allegation is, that the release was not her free and voluntary act, having been extorted by the despotic influence of her father.
It is true that settlements between guardian and ward, recently after the office has terminated, are not favored, because the influence may be supposed still to continue; but this fact alone is not a fatal objection. In Forbes vs. Forbes, 5 Gill, 29, a release was sustained, though made, only twelve days after the arrival at age; and the conduct of the parties anterior to the release, though occurring during the minority, were held to be connected with and to form the basis of the release; among which acts was a settlement between the trustee and his cestui que trust, and the execution by the latter of a release, during his minority, discharging the former from a complicated trust of many years standing. This case shows, that a release after the majority of the party, predicated on information acquired before that time, will be upheld in equity if not otherwise objectionable. In the case before us, the account of the guardianship had been stated by the proper tribunal several years before the date of the release, the last one merely adopting the balance then appearing to be due, with interest added to the time of the release. There does not appear to have been any concealment, nor is there evidence of any undue control by the father over the mind and conduct of his daughter at that particular time. His guardianship had ceased nine years before, and she was no longer under the influence of that relation.
It is said, however, that his authority, as parent, was improperly exerted, although the office of guardian had terminated. This record discloses conduct on the part of this father towards his own child which the strongest language is scarcely adequate to condemn, but in the absence of evidence to show *250that this paper was executed under the coercion of such' ill-treatment, and with such inducements moving her to follow the example of her sister Elizabeth, who had executed a release of her claim, we are not prepared to pronounce it void as against these defendants. We lay out of view the testimony of witnesses as to the explanations which were made to Mrs. McClellan, and the understanding of all parties, herself included, while these arrangements were in fieri, and when she was a mere child. There would be an end to the protection which the law affords to persons of tender years, if they could be held liable for promises made under such circumstances, when controlled more by excited feelings than the unbiassed exercise of a judgment well informed as to their rights and duty. But as this lady advanced in life, and became more sensibly alive to the degraded condition into which her father had plunged the family, she too may be supposed to have formed a resolution to heal her sister’s wounds by this tender of sympathy, and as far as she could, repair her wrongs by closing up all matters of business growing out of that unhappy connection. It is reasonable to infer from their affectionate intercourse, that she was governed by these considerations, and although this conclusion depends in a great measure on the probable suggestions of the human heart in cases like the present, the inference is as just, and entitled to as much respect in reaching her motives, as to suppose that the father’s general ill-treatment — though he was not always unkind — was her only inducement to this act, in the absence of facts bearing upon the transaction,, at, or immediately before the time it occurred. Besides the considerations of affection likely to have operated on Mrs. McClellan, we find Mr. McClellan himself, in 1840, offering to purchase this property from Mrs. Bedford at its full value, which must be taken as a recognition of her title, as dependent upon the release, because in the absence of that discharge from this debt, Mrs. Bedford had no title to the property clear of this incumbrance.
But, as we have said, this is not a case solely between the parties to that release. Other persons have acted upon it, and made settlements, and parted with securities, under the belief, *251as we must suppose, that it operated a Ml and valid discharge of Mitchell, and of all who had bound themselves for his default as guardian, and they are now parties defendants maintaining its integrity. That the release is an acknowledgment by Mrs. McClellan of the receipt of the money, at a time when she had authority to make the acknowledgment, cannot be doubted. Jt is well settled, that “admissions which have been acted upon by others are conclusive against the party making them, in all cases between him and the party whose conduct he has thus influenced; and it makes no difference whether the tiling admitted be true or false, it being the fact that it has been acted upon that renders it conclusive.” 1 Greenlf. on Ev., secs. 207, 298. Gresley's Eq. Ev., 353. Now, the deed to Hillen provides that on payment of the claims mentioned the property was to be reconveyed to Mrs. Bedford. He paid all these debts except that of Mrs. McClellan’s. If he had gone to her for information after she attained the age of eighteen, and been informed by her that she was fully paid, and that she had no longer any claim against her father as guardian, can there be a doubt that this would have authorized him to reconvey the property, according to the terms of the trust? Instead of this personal application, however, he found the admission on the record to which he was authorized to apply for information, (Miller & Mayhew, vs. Williamson, et al., 5 Md. Rep., 231,) and acted upon it, without any imputation against its fairness. Is the admission made in one form less conclusive than when made in the other? We think the parties are protected in either case. It is not to be treated as the act of an infant; for the law declares that the instrument “shall have the same effect and operation inlaw in every respect, and to all intents and purposes, as if such female were of the full age of twenty-one.” It cannot be supposed that the framers of the law intended that such receipts, acquittances and releases, should have no effect as evidence of the facts asserted by them. When Hillen had such evidence of the payment of her demand, there was no longer any necessity for the parties to keep the trust open to meet contingencies depending on the validity of an instrument which they had *252fto reason to suppose they would afterwards be called upon to Vindicate, and, accordingly, we find that on the 2nd.of April 1834, he reconveyed the residue of the property to Mrs. Bed-ford, thus abandoning the only security he held for his bond of indemnity to Glenn and Kennedy, and at the same time giving up to Mrs. Bedford the property which, while in their hands under the deed of August 1825, was charged with Mrs, McClellan’s claim, and which she accepted as a final settlement of the trust. These acts having been predicated on Mrs. McClellan’s own acknowledgment of satisfaction, must operate to prevent, as between these parties, any inquiry into the circumstances under which that acknowledgment was made.
In answer to this defence, it is shown, on the part of the appellants, that the chancery court had declared the release to be void before this bill was filed. It would be a great hardship, not to say fraud, under all the circumstances of this case, if these defendants were bound by that decree. When that bill was filed the appellants must have known of the deeds mentioned in these proceedings, and, consequently, that Mrs. Bedford, Glenn, Kennedy and Hillen, had a veiy important interest in sustaining the release which the appellants then sought to condemn as void. They might have been made parties, for, in that proceeding, under proper averments, all the issues presented by this record could have been tried. There was no necessity, in point of law, for that release being first removed out of the way, with a view to this bill. There arenases in'which judgmenls and decrees maybe used as evidence in other suits, against persons -who were not parties to the decree, but these are exceptions to the general rule, and the present does not in any sense belong to that class of cases. The decisions most relied on by the appellants are Iglehart vs. State, 2 G. & J., 235, and Drummond vs. Prestman, 12 Wheat., 515. But it is shown, in the case of Griffith vs. Turner, 4 Gill, 114, that the guaranty in 12 Wheaton authorized the confession of the judgment which was relied on as evidence against the guarantor; and that the judgment in the other case, (2 G. & J., 235,) was placed on the peculiar char*253neter of the instrument by which the surety’s responsibility Was incurred, This is the plain case of a decree against one person being offered in evidence against another, not a party nor in privity with any party thereto, and is no more admissible here against the defendants, than would be the verdict and judgment against the appellants in their suit against the sureties on the guardian’s bond, in which, as appears by the record, this same release was contested. Hunter vs. Hatton, 4 Gill, 115.
We are also of opinion that the appellants have no claim against the property which did not originally belong to Mrs, Bedford. It must be remembered that the deed to her was the result, in part, of the compromise of the chancery suit, and that her deed to Hillen was also part of that settlement, and that for a consideration, as we have said, she dedicated that property to the payment of certain claims. In our view of the case it matters not whence the property came originally. The question is, whether it has been released, by the parties interested, of the trusts charged upon it? and we think that what has been said as to the release applies with equal force to all this property. Besides, the record shows that Hillen paid from Mrs. Bedford’s means quite as much as this property was worth, in discharge of Mitchell’s debts, according to the terms of the trust, and we cannot perceive on what principle of equity it can be taken from her representatives for the purpose of paying the claim of Mrs. McClellan in the face of her release.
For these reasons, and without considering the other defences set up by the appellees, we think the decree of the chancellor should be affirmed.
The exceptions filed by the appellants to certain evidence offered by the defendants below were properly overruled. The witnesses objected to had no interest in the result. The trustees had been discharged by the act of Mrs. McClellan; and as to the supposed interest of Dr. Bedford under his sister’s will, we have no proof of the New York law as to such dispositions of property, and, clearly, under the laws of this State he can take nothing under the will, the limitation to him being too remote.

Decree affirmed with costs.